Citation Nr: 0334679	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-16 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by joint pain due to an undiagnosed illness.

2.  Entitlement to service connection for disability 
manifested by headaches due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from July 1989 to July 1993, 
including service in Southwest Asia.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2002 decision of the Pittsburgh, 
Pennsylvania, Regional Office (Regional Office) of the 
Department of Veterans Affairs (VA).  The RO denied service 
connection for fatigue, joint pain, tension headaches, lower 
back spasms, and spasmodic torticollis/neck spasm.  

The veteran submitted a timely notice of disagreement in 
February 2002, initiating an appeal of the RO's decision.  
The statement of the case (SOC), issued in August 2002, 
addressed all the service-connection claims which had been 
denied.  Thereafter, the veteran submitted his substantive 
appeal (VA Form 9) in September 2002.  He indicated on the VA 
Form 9 that he had read the SOC and that he only wished to 
appeal the issues of service connection for joint pain and 
tension headaches.  Therefore, the remaining issues which 
were subjects of the SOC are not a part of the current 
appeal.  38 C.F.R. § 20.200 (2003).

REMAND

In statements in support of the claims on appeal, the veteran 
contends that his joint pain and headaches are manifestations 
of chronic disabilities resulting from his service in the 
Persian Gulf War.  He does not identify a specific area where 
he experiences joint pain, and it appears that he claims to 
have generalized joint pain.  Post-service medical records 
from private clinicians confirm that he does indeed 
experience headaches, as well as multiple joint pain and some 
muscle spasm, involving particularly the neck/cervical spine, 
shoulders, and low back.  X-ray examination was negative, and 
an MRI of the brain and neck was unremarkable.  

The veteran received treatment for torticollis on the basis 
of symptoms involving the neck and cervical region.  
Torticollis is a known clinical diagnosis.  However, 
clinicians have not attributed the veteran's headaches or 
pain involving the shoulders or low back pain to a specific 
diagnosed illness.  On the current record, then, the etiology 
of this Persian Gulf War veteran's headaches and joint pain, 
other than pain in the neck/cervical region, remains unclear.  

Additionally, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the RO's May 21, 2001 letter informing the 
veteran of his rights in the VA claims process stated that he 
had 60 days (i.e., until July 21, 2001) from the mailing of 
that letter to provide additional evidence in support of his 
claim.  The 60-day response period is invalid for the same 
reasons as the 30-day response period which was invalidated 
in the PVA case cited above.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for a VA 
orthopedic and neurological examinations.  
The orthopedist should note whether it is 
at least as likely as not that joint 
pain, other than pain involving the 
neck/cervical region, is attributable to 
a known clinical diagnosis.  As well, the 
neurologist should note whether it is at 
least as likely as not that headaches 
experienced by the veteran are 
attributable to a known clinical 
diagnosis.  Any testing and/or evaluation 
needed to make these determinations 
should be performed.  If his joint pain 
and/or headaches cannot be attributed to 
a diagnosed illness, then indicate 
whether these manifestations are 
attributable to an undiagnosed illness as 
a consequence of his service in the 
Persian Gulf War.  Please discuss the 
rationale for the opinions.

The claims folder and a copy of this 
REMAND must be made available for each 
examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the questions posed in 
this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claims.  

2.  Ensure the medical opinions respond 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  The RO also must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

4.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted, send the veteran an appropriate 
supplemental statement of the case (SSOC) 
and give him time to respond before 
returning the case to the Board for 
further appellate consideration.  In 
particular, include in the SSOC reference 
to 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 which set forth the provisions 
for service connection for disabilities 
associated with Persian Gulf service.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


